Citation Nr: 0831448	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  03-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for lung cancer, as due 
to exposure to herbicides.

2.  Entitlement to service connection for colon cancer, as 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and J.R.



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This appeal before the Board of Veterans' Appeals (Board) 
initially arose from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In February 2007, the veteran, his spouse, and J. R., sitting 
at the RO, testified during a hearing, via video conference, 
conducted with the undersigned sitting at the Board's main 
office in Washington, D.C.  A transcript of that hearing is 
of record.

In June 2007, the Board remanded the veteran's case to the RO 
for further evidentiary development.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
metastatic lung cancer from primary colon cancer presumably 
is related to the veteran's active military service, 
including exposure to Agent Orange.

2.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
primary colon cancer is related to the veteran's active 
military service, including exposure to Agent Orange.




CONCLUSIONS OF LAW

1.  Lung cancer from colon primary cancer was not incurred in 
or aggravated by active military service, nor may metastatic 
lung cancer from primary colon cancer (claimed as lung 
cancer) be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

2.  Colon cancer was not incurred in or aggravated by active 
military service, nor may primary colon cancer be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in the claimant's possession.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  Id. at 
120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this appeal, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a June 2007 
letter, the RO (here, to include the Appeals Management 
Center (AMC)) provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Further, as the 
appellant's claims for service connection for lung and colon 
cancers are being denied, as set forth below, there can be no 
possibility of prejudice to him.  As set forth herein, no 
additional notice or development is indicated with regard to 
the appellant's claims. 

In an April 2003 letter, issued prior to the June 2003 rating 
decision, the RO informed the appellant of its duty to assist 
him in substantiating him claims under the VCAA and the 
effect of this duty upon him claims, as well as what 
information and evidence must be submitted by the appellant.  
We therefore conclude that appropriate notice has been given 
in this case.  

The appellant testified at a Board hearing and responded to 
the RO/AMC's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  After the issuance of each notice described 
above, and opportunity for the appellant to respond, the 
supplement statement of the case (SSOC) issued in January 
2008 reflects readjudication of the claims.  Hence, although 
some of the VCAA-compliant notice post-dates the rating 
decision on appeal, the appellant is not shown to be 
prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or SSOC, is sufficient to cure a timing defect).  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the 
RO/AMC.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Records were obtained from the 
Social Security Administration (SSA) in conjunction with its 
January 2003 determination that the veteran was totally 
disabled since November 2002 due to malignant neoplasm of the 
colon, rectum, or anus.  

Furthermore, in a February 2008 signed statement, the veteran 
said that he had no other information or evidence to give VA 
to substantiate his appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the 
RO/AMC constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

When examined for pre-induction into service in December 
1965, the veteran's lungs, chest, anus, and rectum were 
normal and he was found qualified for active service.  
Clinical records are not referable to a diagnosis of colon 
and/or lung cancer, either primary or metastatic, and, when 
examined in October 1967, prior to separation, the veteran's 
lungs, chest, anus and rectum were normal.  In a January 1968 
statement of medical condition, the veteran indicated that 
there had been no change in his medical condition since he 
underwent his separation examination.

The veteran testified and his service personnel records show 
that he stationed, as a combat engineer, in the Republic of 
Vietnam for eleven months during 1966 and 1967, and his 
awards and decorations include the Vietnam Service Medal and 
the Republic of Vietnam Campaign Medal.

Following a two-month history of diarrhea and significant 
weight loss, a VA colonoscopy performed on November 20, 2002, 
resulted in a diagnosis of a large apple-core malignant mass 
of about 10 centimeters located 9 centimeters from the anal 
verge.  A subsequent computed tomography (CT) scan revealed 
four suspicious nodules at the base of the veteran's lung.  
On December 4, 2002, resection of the lung nodules, and 
subsequent biopsy studies, were consistent with metastatic 
colon cancer.  

In December 2002, the veteran submitted a claim for service 
connection for colon cancer (claimed as cancer of the bowels) 
and lung cancer (claimed as polyps in the chest).  

As noted, in January 2003, SSA found that the veteran was 
totally disabled and eligible for benefits since November 
2002 due to malignant neoplasm of the colon, rectum, or anus.

During his February 2007 Board hearing, the veteran testified 
that prior to service he had no problem with his lungs; that 
he was exposed to Agent Orange while stationed in Vietnam 
during 1966 and 1967; and that he did not notice any problems 
with his breathing during service or within the first year 
after his discharge from service.  Both he and his spouse 
confirmed that he was first diagnosed with cancer of the 
colon and of the lungs in 2002 and that he now receives 
Social Security disability retirement due to his metastatic 
cancers.  The veteran's spouse indicated that she had known 
the veteran for 10 years prior to their marriage in 2002 and 
that she did not notice any problems 10 years ago.  Mr. J.R., 
a county veterans' service representative, recounted that the 
very first week the veteran was diagnosed with colon cancer, 
the veteran told him that he wanted to file a claim for 
cancer based on exposure to Agent Orange, because when he 
served in Vietnam as a combat engineer he worked on an 
airport that was one of the most heavily sprayed areas of 
concentration of Agent Orange in that particular region.  He 
did not see upon what basis VA had decided that the veteran's 
lung cancer was a direct result of his colon cancer and vice 
versa as they were diagnosed about the same time.  Therefore, 
they contend that both of his cancers started as a direct 
result of Agent Orange poisoning.  The veteran acknowledged 
that no physician had told him that either of his cancers 
(colon or lung) is due to exposure to Agent Orange.


III.	Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service. 

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and a 
malignant tumor becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

In this case, the veteran argues that he was exposed to Agent 
Orange in service, and that such exposure caused his claimed 
disability.  The specific statute pertaining to claimed 
exposure to Agent Orange is 38 U.S.C.A. § 1116.  Regulations 
issued pursuant thereto previously provided that, if a 
veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma (NHL), 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), and chronic lymphocytic leukemia (CLL).  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus 
reversing the Court's holding in McCartt v. West, supra).  
These statutory provisions became effective on the date of 
enactment, December 27, 2001.

During the Board hearing, the veteran's representative noted 
that the veteran had never received a VA examination along 
with a medical opinion to ascertain whether or not either 
cancer is directly related to exposure to herbicides and 
asked that one be done on remand.  However, the Board notes 
further that the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued notices in which it was determined that a 
presumption of service connection based upon exposure to 
herbicides used in Vietnam should not be extended to certain 
conditions, to include gastrointestinal tract tumors.  See, 
e.g., Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 
Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003), and Notices at 
61 Fed. Reg. 57,586-589 (1996); 64 Fed. Reg. 59,232-243 
(1999); and 67 Fed. Reg. 42,600-608 (June 24, 2002).  See 
also Veterans and Agent Orange: Update 2006 (2007).  Thus, as 
the primary site of both of the veteran's cancers was the 
colon that, in turn, led to metastatic lung cancer, the Board 
finds that a VA examination is not warranted in this case.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated 
on other grounds (Fed. Cir. Dec. 15, 2000).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure, by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must have been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or a nexus between his claimed disability 
and service must otherwise be established.  See Brock, 10 
Vet. App. at 162. 

The first question is whether the veteran was exposed to 
Agent Orange during service.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law).  In this case, the veteran's service records 
document his service in the Republic of Vietnam during the 
Vietnam era (service records also document that he received 
he Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal, among other awards and decorations); thus, he is 
presumed to have been exposed to Agent Orange during such 
service, for the purpose of this discussion.

But, as noted above, diseases or disorders that have been 
positively associated with Agent Orange do not include 
primary colon cancer or metastatic lung cancer from primary 
colon cancer and, accordingly, the veteran's conditions are 
not entitled to a presumption of service connection under the 
statutes and regulations.  Thus, even conceding the veteran's 
exposure to Agent Orange, neither primary colon cancer nor 
metastatic lung cancer from primary colon cancer are 
disorders that are presumptively service connected on the 
basis of herbicide exposure.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.307, 3.309.  Although the veteran also asserted 
that his lung cancer is a primary cancer, the record does not 
support his contention.  

The veteran apparently points to an April 5, 2007 addendum to 
a VA hematology and oncology outpatient note, in which the 
diagnoses include "Rectal cancer diagnosed in 12/2002.  
Initial pathologic staging, stage IV.  The patient has had 
lung involvement at the time of diagnosis."  However, such 
findings are not consistent with the evidence of record that 
shows that the veteran was initially diagnosed with colon 
cancer in November 2002 and, only after a December 4, 2002 
resection of lung nodules and subsequent pathologic studies 
of biopsy specimens were performed, did the veteran's VA 
physicians indicate that his "pulmonary nodules [were] 
consistent on frozen section with metastatic colon cancer."  
Moreover, the VA General Counsel has held that the Agent 
Orange presumptions apply to primary sites of cancer, not 
metastatic disease.  VAOPGCPREC 18-97, 62 Fed. Reg. 37954 
(1997).  Thus, service connection would not be awarded under 
the Agent Orange provisions.

However, as noted above, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
which are presumed to be service related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for metastatic lung cancer from primary colon 
cancer and/or primary colon cancer, by presenting competent 
evidence which shows that it is as likely as not that the 
disorder(s) was caused by in-service Agent Orange exposure.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board points out that the veteran's metastatic 
lung cancer from primary colon cancer and primary colon 
cancer problems were not shown during service or for more 
than 34 years thereafter and he does not claim otherwise.

In support of his claim that his lung cancer is a primary 
site cancer, the veteran submitted the April 2007 VA addendum 
to a hematology and oncology outpatient note referred to 
above that reflected that the veteran had had lung 
involvement at the time of diagnosis of his colon cancer.  
Contrary to the veteran's assertions, such a finding does not 
equate to a diagnosis of primary site lung cancer.  Here, the 
veteran has never been diagnosed with a primary site 
respiratory cancer based on contemporaneous 2002 VA medical 
records and may not be considered to have such a diagnosis 
such that service connection may be presumed under 38 C.F.R. 
§ 3.309(e).

Upon careful review of this case and the veteran's, his 
spouse's, his representative's, and his county veterans 
service representative's contentions, the Board finds that no 
medical or other evidence has been submitted to relate the 
veteran's primary colon cancer or metastatic lung cancer from 
primary colon cancer to service.  In this regard, the Board 
notes that, in an undated statement, J.R. asked the veteran's 
VA treating physicians to offer a statement or medical 
opinion as to which cancer began first, lung or colon cancer.  
However, no response was received.  The veteran has variously 
contended in this appeal, without any probative support in 
the medical record, that he suffers from primary lung cancer 
and colon cancer due to his exposure to Agent Orange in 
service.  Thus, given a finding that his colon cancer 
metastasized to his lungs, he apparently believes that he has 
a presumptive disease under 38 C.F.R. §§ 3.307, 3.309. 

In evaluating this premise, the Board notes that the evidence 
provided by the veteran cannot be relied on by the Board to 
conclude that his metastatic lung cancer was due to his 
exposure to Agent Orange.  Moreover, as set forth above, 
there is no indication that either metastatic lung cancer or 
primary colon cancer was related to service, as both were 
first diagnosed in 2002, more than 34 years after the 
veteran's discharge from service.

In addition, the veteran, his spouse, or his representatives 
do not meet the burden of presenting evidence as to medical 
cause and effect, or a diagnosis, merely by presenting their 
own statements, because as laypersons they are not competent 
to offer medical opinions.  The veteran and his spouse can 
attest to factual matters of which they had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, they as lay persons have not been 
shown to be capable of making medical conclusions, thus their 
statements regarding causation are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he, his spouse, or his representatives have had 
sufficient medical training to provide competent medical 
evidence as to the onset, site, and etiology of his lung and 
colon cancers.

With all due respect to the veteran, we find that his and his 
wife's and friend's oral and his written statements in 
support of his claim are, thus, unsubstantiated, and are of 
little evidentiary weight.  Having so concluded, the Board 
finds that the preponderance of the credible evidence is 
against the claim, and that neither a VA examination nor 
further interpretation by a clinician of the veteran's 
symptoms/behavior is necessary.

The Board also has considered the articles and other evidence 
submitted by the veteran regarding exposure to Agent Orange.  
The Board finds that these documents lack probative weight 
because they do not specifically address this veteran, to 
include his medical history documented in the claims file.  
In a long line of cases, the Court has consistently held that 
medical treatise evidence that is generic and inconclusive as 
to the specific facts in a case was insufficient to establish 
causal link.  See, e.g., Mattern v. West, 12 Vet. App. 222 
(1999); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); and Beausoleil v. Brown, 8 
Vet. App. 459 (1996).

While we are deeply sympathetic with the veteran's 
unfortunate diagnoses, the Board, nonetheless, finds a lack 
of competent medical evidence to warrant a favorable 
decision.  The Board is not permitted to engage in 
speculation as to medical causation issues, but "must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the appellant has 
failed to submit competent medical evidence to provide a 
nexus between any in-service injury or disease and the 
conditions that caused and contributed to his current lung 
and colon cancers.  The preponderance of the evidence is 
therefore against the appellant's claims of entitlement to 
service connection for lung and colon cancers.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
lung and colon cancers is not warranted.

Finally, the Board notes that, in January 2003, the SSA found 
the veteran totally disabled as of November 2002, apparently 
due in most part to his colon cancer.  
While the exact nature of the veteran's disability was listed 
a malignant neoplasm of the colon, rectum or anus for SSA 
purposes, it is unclear whether this may include his 
metastatic lung cancer disease.  Nevertheless, here, a 
determination of the veteran's claim turns on the onset, 
location, and origin, of his colon and lung cancers, rather 
than on the level of his cancer disability and when he was 
rendered totally disabled.  It has not been averred that the 
SSA decision or records supporting such decision serve to 
establish that either of the claimed conditions had its onset 
in service or is otherwise related thereto. 

ORDER

Service connection for lung cancer, as due to exposure to 
herbicides, is denied.

Service connection for colon cancer, as due to exposure to 
herbicides, is denied.


____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


